                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

MARC ANTHONY KING,

                       Plaintiff,                    Case No. 2:19-cv-77
v.                                                   Honorable Robert J. Jonker
CONNIE HORTON et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Wallis and McLean. The Court will also dismiss, for failure to state a claim, Plaintiff’s

procedural due process claims against Defendants Harrison, Plumm, Spiker, and Horton.
                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues Warden Connie

Horton, Resident Unit Manager T. Corey Spiker, Corrections Officer Unknown Harrison,

Corrections Officer Unknown Wallis, Prison Counselor Unknown Plumm, and Grievance

Coordinator Unknown McLean.

               Plaintiff alleges that on November 26, 2018, he was released from segregation to

Level IV general population. Upon entering Round Unit, Plaintiff overheard Defendant Harrison

tell another Corrections Officer that Plaintiff had a lot of property and that he was going to “take

some big time.” Defendant Harrison subsequently ordered Plaintiff to unpack all his property and

then repack it. After Plaintiff complied, Defendant Harrison stated that it was amazing how much

property fit in a duffel bag, but he still wanted to take some of Plaintiff’s property. Defendant

Harrison then instructed Plaintiff to place his typewriter in his duffel bag. Plaintiff refused, citing

Policy Directive 04.07.112, which provides that typewriters shall be packed separately in an

appropriate container with adequate packing materials. Defendant Harrison then told Plaintiff to

have a seat because he was going to send him back to segregation.

               A short time later, Defendant Harrison called a Sergeant. Plaintiff’s hands were

cuffed behind his back and he was told that he was going to the hole for disobeying a direct order.

As they were approaching the exit, Defendant Harrison grabbed Plaintiff from behind and

slammed his head into the metal door frame. Defendant Harrison stated:




                                                  2
       You black mothaf#ckas don’t run shit at this facility. This is URF, which means
       you are fucked. Black people don’t have shi#t coming up here. For that you won’t
       get any of your f#cking property.

(See Compl., ECF No. 1, PageID.8.)

               Plaintiff was placed in segregation and received a Class II misconduct. Plaintiff

received a contraband removal slip created by Defendant Wallis, which listed property items that

were considered excess and had been confiscated. The contraband removal slip did not include

Plaintiff’s television, typewriter, or footlocker. Nor did it include Defendant Wallis’ printed name,

signature, badge number, or date. Therefore, the contraband removal slip was incomplete and

deficient.

               On November 27, 2018, Plaintiff filed a grievance on Defendant Harrison for

excessive force. On November 30, 2018, Plaintiff filed a grievance regarding the improper seizure

of his property. Plaintiff was released from segregation on December 9, 2018, and returned to

Round Unit. Upon entering the unit, Plaintiff looked in the open equipment closet and saw a

plastic garbage bag containing property along with his typewriter and television.

               After the administrative hearing on December 11, 2018, the list was amended to

include Plaintiff’s television and typewriter. Defendant Plumm showed Plaintiff the amended

contraband removal slip while reviewing Plaintiff’s November 30, 2018, grievance with him. The

amended slip was signed by Defendant Harrison. Plaintiff’s television and typewriter were stored

in an unsecured equipment closet. Plaintiff asked Defendant Plumm why he had not been given

the opportunity to exchange a packed allowable item with either his television or typewriter in

accordance with Policy Directive 04.07.112 ¶ EE. Defendant Plumm told Plaintiff that he did not

have anything coming because he had filed grievances on staff.

               Defendant Plumm subsequently gave Plaintiff his typewriter, but told Plaintiff that

his television was excess property and had to be destroyed. Defendant Plumm also stated that he
                                                 3
was going to hold on to Plaintiff’s footlocker. When Plaintiff questioned these actions, Defendant

Plumm stated, “Because I want to, this is what happens when you write grievances on staff in

Round Unit.” (Compl., ECF No. 1 at PageID.11.) As Plaintiff was leaving Defendant Plumm’s

office, he stated, “Don’t worry about your tv, you will never see it again. You black assholes run

around in gangs thinking you run something. You don’t run shit here at URF.” Plaintiff told

Defendant Plumm that he was going to file a grievance and Defendant Plumm stated, “That is why

you are not getting the tv back, you think you’re smarter than us. No crack baby is smarter than

us.” Defendant Plumm asked Plaintiff if he really believed that “she” would go against URF staff,

and noted that “she” hated “niggers” even more that Defendant Plumm. (Id. at PageID.11-12.)

Plaintiff filed a grievance on Defendant Plumm. Later that evening, Corrections Officer Mehan

returned Plaintiff’s footlocker to him.

               On December 18, 2018, Plaintiff wrote another grievance regarding the seizure of

his television. However, the grievance was rejected by Defendant McLean. On December 19,

2018, Plaintiff’s cell was ransacked by corrections officers while Plaintiff was at chow. Plaintiff

discovered that all of the paperwork he had completed regarding this lawsuit had been torn up and

was in the toilet. When Plaintiff asked officers why they had ransacked his cell, they told him that

until he learned how things worked at URF, he would continue to have problems with staff. On

December 20, 2018, Plaintiff kited Defendant McLean and asked for a step II grievance form so

he could appeal the rejection of his December 18, 2018, grievance.

               On December 26 and 27, 2018, Plaintiff wrote additional grievances regarding

Defendants’ confiscation of his property. However, Defendant McLean refused to process either

of these grievances. Defendant McLean told Plaintiff that he would not go against his fellow




                                                 4
employees. Plaintiff subsequently sent a letter of complaint to the Director’s office regarding

Defendant McLean.

               On December 27, 2018, Plaintiff saw Defendant Spiker in the chow hall and asked

her if she had received his kites. Defendant Spiker told Plaintiff that she had, and that he was

correct in asserting that MDOC Policy allowed him to get his television back. However, because

Plaintiff had filed grievances and had “pissed off” one of Defendant Spiker’s officers, she was not

going to give Plaintiff his television. Defendant Spiker also told Plaintiff that if he continued to

write grievances, he might find himself in “the hole” again. Plaintiff protested that Defendant

Spiker could not just take his television, and Defendant Spiker said “just watch us.” (Id. at

PageID.13.)

               On January 11, 2019, Plaintiff wrote a kite regarding his television. On January

16, 2018, Plaintiff wrote another grievance regarding his television. On the same date, Defendant

Horton came into Plaintiff’s unit and he attempted to tell her about his property. Defendant Plumm

came over and asked Defendant Horton if there was a problem. Defendant Horton replied that she

was just wondering why Plaintiff was trying to talk to her about “shit” she did not care about.

Defendant Horton told Plaintiff that she was aware of his television and that he would not be

getting it back. She told Plaintiff not to bother writing to anyone outside the prison to complain

because it would only make her look bad. Defendant Horton also stated that inmates at the prison

were too willing to snitch on her employees and that they would be better off snitching on prison

gangs. (Id. at PageID.14.)

               On January 18, 2019, Plaintiff spoke to Sergeant Portis about exchanging some of

his property in order to get his television back. Sergeant Portis subsequently inquired on Plaintiff’s

behalf, but was told that Defendant Horton and Assistant Deputy Warden Corrigan had specifically



                                                  5
instructed staff not to give Plaintiff his television. On January 22, 2019, Plaintiff was called to

Defendant Plumm’s office to send out legal mail. Plaintiff asked if he could exchange one pair of

shoes, three books, and six inches of paper for his television. Defendant Plumm responded by

asking what part of “never getting your television back” did Plaintiff not understand. Defendant

Plumm further asserted by referring to Plaintiff as a black crack baby, and ordering him to get his

“black ass” out of the office before he got sent to the “hole.” (Id. at PageID.15.) While Plaintiff

was at lunch later that day, his cell was ransacked, items were taken, and his typewriter was broken.

               On January 30, 2019, Plaintiff wrote to the Director’s office to ask about his

grievance regarding his television. On February 6, 2019, Plaintiff looked into the equipment closet

on his way back from law the library and saw his property strewn across the floor. The garbage

bag containing his property had been ripped open and many items were gone.                    Plaintiff

immediately filed a grievance.

               On February 8, 2019, Plaintiff spoke to Deputy Yun about his television. Deputy

Yun told Plaintiff that his television did not fit the criteria for excess property, so it could not be

taken or destroyed. Deputy Yun took a picture of Plaintiff’s ID with his cell phone and said he

would talk to the warden. Later that day, Deputy Yun told Plaintiff that the warden had said that

Plaintiff could not have his television back because he had written grievances and sent letters of

complaint to individuals outside the prison.

               On February 9, 2019, corrections officers searched Plaintiff’s cell and took

documents that Plaintiff had prepared for this lawsuit and threw them in the garbage in the officers’

station. On February 13, 2019, Plaintiff was “heard” on his grievance by Defendant Plumm,

despite the fact that Defendant Plumm was a subject of the grievance. On February 15, 2019,

Plaintiff’s cell mate overheard Defendant Harrison tell Deputy Corrigan that “a lot of [Plaintiff’s]



                                                  6
store goods are missing from the bag.” Deputy Corrigan responded, “We need to hurry up and

make this property matter go away or make [Plaintiff] go away.” (Id. at PageID.16.)

               On February 18, 2019, Defendant Plumm told Plaintiff that he could purchase a

new television. Plaintiff submitted a disbursement for a new television which stated that the reason

for purchase was because Round Unit staff would not give Plaintiff his existing television.

               Plaintiff claims that Defendants violated his rights under the First, Eighth, and

Fourteenth Amendments.        Plaintiff seeks compensatory and punitive damages, as well as

declaratory and injunctive relief.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not



                                                  7
‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff asserts that Defendants violated his Fourteenth Amendment due process

rights when they seized his property, including his television, and refused to return it to him in

violation of MDOC policy. Plaintiff’s due process claims regarding the loss of his property are

barred by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by Daniels v.

Williams, 474 U.S. 327 (1986). Under Parratt, a person deprived of property by a “random and

unauthorized act” of a state employee has no federal due process claim unless the state fails to

afford an adequate post-deprivation remedy. If an adequate post-deprivation remedy exists, the

deprivation, although real, is not “without due process of law.” Parratt, 451 U.S. at 537. This

rule applies to both negligent and intentional deprivations of property, as long as the deprivation

was not done pursuant to an established state procedure. See Hudson v. Palmer, 468 U.S. 517,

530-36 (1984). Because Plaintiff’s claims are premised upon allegedly unauthorized acts of state

officials, he must plead and prove the inadequacy of state post-deprivation remedies. See



                                                   8
Copeland v. Machulis, 57 F.3d 476, 479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378

(6th Cir. 1993). Under settled Sixth Circuit authority, a prisoner’s failure to sustain this burden

requires dismissal of his § 1983 due-process action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir.

1985).

               Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims for property

loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC

Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes

actions in the Court of Claims asserting tort or contract claims “against the state and any of its

departments, commissions, boards, institutions, arms, or agencies.”              Mich. Comp. Laws

§ 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does

not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property. Accordingly, Plaintiff’s due

process claims regarding the loss of his property will be dismissed. Because the only claim that

Plaintiff asserts against Defendant Wallis is related to the deprivation of his property without due

process, the Court will dismiss Defendant Wallis from this action.

               Plaintiff states that Defendant Harrison wrote a false Class II misconduct on him

on November 26, 2018, and that he was subsequently placed in segregation for 13 days. A

prisoner’s ability to challenge a prison misconduct conviction depends on whether the convictions



                                                  9
implicated any liberty interest. A prisoner does not have a protected liberty interest in prison

disciplinary proceedings unless the sanction “will inevitably affect the duration of his sentence”

or the resulting restraint imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” See Sandin v. Conner, 515 U.S. 472, 484, 487 (1995). Under

Michigan Department of Corrections Policy Directive 03.03.105, ¶ B, a Class I misconduct is a

“major” misconduct and Class II and III misconducts are “minor” misconducts. The policy further

provides that prisoners are deprived of good time or disciplinary credits only when they are found

guilty of a Class I misconduct. (See Policy Directive 03.03.105, ¶ AAAA). Plaintiff was found

guilty of a Class II misconduct. The Sixth Circuit routinely has held that misconduct convictions

that do not result in the loss of good time are not atypical and significant deprivations and therefore

do not implicate due process. See, e.g., Ingram v. Jewell, 94 F. App’x 271, 273 (6th Cir. 2004);

Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003); Green v. Waldren, No. 99-1561, 2000 WL

876765, at *2 (6th Cir. June 23, 2000); Staffney v. Allen, No. 98-1880, 1999 WL 617967, at *2

(6th Cir. Aug. 12, 1999).

               Even in the absence of a protectible liberty interest in disciplinary credits, a prisoner

may be able to raise a due-process challenge to prison misconduct convictions that result in a

significant, atypical deprivation. See Sandin, 515 U.S. at 472; see also Ingram, 94 F. App’x at 273

(6th Cir. 2004) (holding that unless a prison misconduct conviction results in an extension of the

duration of a prisoner’s sentence or some other atypical hardship, a due-process claim fails).

               Plaintiff claims that he was confined in segregation from November 26, 2018, until

December 9, 2018, for a period of 13 days. To determine whether segregation of an inmate from

the general prison population involves the deprivation of a liberty interest protected by the due

process clause, the Court must determine if the segregation imposes an “atypical and significant”



                                                  10
hardship on the inmate “in relation to the ordinary incidents of prison life.” Jones v. Baker, 155

F.3d 810, 811 (6th Cir. 1998) (quoting Sandin, 515 U.S. at 483). Under various circumstances, the

Sixth Circuit has repeatedly found that confinement to administrative segregation does not present

an “atypical and significant” hardship implicating a protected liberty interest. See Jones, 155 F.3d

at 812-23 (two years of segregation while inmate was investigated for murder of prison guard in

riot); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995) (inmate serving life sentence was

placed in segregation after serving thirty days of detention for misconduct conviction of conspiracy

to commit assault and battery); Mackey v. Dyke, 111 F.3d 460 (6th Cir.1997) (one year of

segregation after inmate was found guilty of possession of illegal contraband and assault and where

reclassification was delayed due to prison crowding). Plaintiff has failed to make any allegations

showing that his segregation was “atypical and significant.” Consequently, the court concludes

that no liberty interest is implicated by his placement. Therefore, Plaintiff’s due process claims

regarding his misconduct ticket and placement in segregation are properly dismissed.

               Plaintiff claims that Defendant McLean failed to properly process his grievances.

Plaintiff has no due process right to file a prison grievance. The courts repeatedly have held that

there exists no constitutionally protected due process right to an effective prison grievance

procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of Corr., 128

F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003);

Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-3562,

2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430

(7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan law

does not create a liberty interest in the grievance procedure. See Olim v. Wakinekona, 461 U.S.

238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-



                                                11
2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest

in the grievance process, Defendant McLean’s conduct did not deprive him of due process.

               Plaintiff claims that Defendant Harrison used excessive force in violation of

Plaintiff’s Eighth Amendment rights when he smashed Plaintiff’s head against a metal doorframe

while Plaintiff’s hands were cuffed and he was not resisting. The Eighth Amendment embodies a

constitutional limitation on the power of the states to punish those convicted of a crime.

Punishment may not be “barbarous” nor may it contravene society’s “evolving standards of

decency.” See Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981); Trop v. Dulles, 356 U.S. 86,

101 (1958). The Eighth Amendment also prohibits conditions of confinement which, although not

physically barbarous, “involve the unnecessary and wanton infliction of pain.” Rhodes, 452 U.S.

at 346. Among unnecessary and wanton infliction of pain are those that are “totally without

penological justification.” Id. The Court concludes that based on the allegations in his complaint,

Plaintiff’s Eighth Amendment claim against Defendant Harrison states a claim for relief and may

not be dismissed on initial review.

               Plaintiff claims that Defendants Harrison and Plumm deprived him of his

television, in part, because of a desire to discriminate against black prisoners in violation of the

Equal Protection Clause of the Fourteenth Amendment. The Equal Protection Clause commands

that no state shall “deny to any person within its jurisdiction the equal protection of the laws.”

U.S. Const. amend. XIV, § 1. A state practice generally will not require strict scrutiny unless it

interferes with a fundamental right or discriminates against a suspect class of individuals. Mass.

Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976). The Court concludes that based on the allegations

in his complaint, Plaintiff’s equal protection claims against Defendants Harrison and Plumm state

a claim for relief and may not be dismissed on initial review.



                                                12
               Plaintiff claims that Defendants Harrison, Plumm, Spiker, and Horton refused to

return his television set to him in violation of MDOC policy because of a desire to retaliate against

him for filing grievances and complaints. Retaliation based upon a prisoner’s exercise of his or

her constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a plaintiff

must establish that: (1) he was engaged in protected conduct; (2) an adverse action was taken

against him that would deter a person of ordinary firmness from engaging in that conduct; and (3)

the adverse action was motivated, at least in part, by the protected conduct. Id. Moreover, a

plaintiff must be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.

274, 287 (1977)). The Court concludes that based on the allegations in his complaint, Plaintiff’s

retaliation claims against Defendants Harrison, Plumm, Spiker, and Horton state a claim for relief

and may not be dismissed on initial review.

               III.    Pending motions

               Plaintiff’s pending motion for appointment of counsel (ECF No. 2) is properly

denied. Indigent parties in civil cases have no constitutional right to a court-appointed attorney.

Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v. Keohane, 992

F.2d 601, 604-05 (6th Cir. 1993). The Court may, however, request an attorney to serve as counsel,

in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at 604-05; see Mallard

v. U.S. Dist. Court, 490 U.S. 296 (1989). Appointment of counsel is a privilege that is justified

only in exceptional circumstances. In determining whether to exercise its discretion, the Court

should consider the complexity of the issues, the procedural posture of the case, and Plaintiff’s



                                                 13
apparent ability to prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606.

The Court has carefully considered these factors and determines that, at this stage of the case, the

assistance of counsel does not appear necessary to the proper presentation of Plaintiff’s position.

               Plaintiff’s motion for a preliminary injunction and / or temporary restraining order

(ECF No. 5) will also be denied. Preliminary injunctions are “one of the most drastic tools in the

arsenal of judicial remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting

Hanson Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). The issuance

of preliminary injunctive relief is committed to the discretion of the district court. See Ne. Ohio

Coal. v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader v. Blackwell, 230 F.3d 833, 834

(6th Cir. 2000).    In exercising that discretion, a court must consider whether plaintiff has

established the following elements: (1) a strong or substantial likelihood of success on the merits;

(2) the likelihood of irreparable injury if the preliminary injunction does not issue; (3) the absence

of harm to other parties; and (4) the protection of the public interest by issuance of the injunction.

Id. These factors are not prerequisites to the grant or denial of injunctive relief, but factors that

must be “carefully balanced” by the district court in exercising its equitable powers. Frisch’s

Rest., Inc. v. Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also Ne. Ohio Coal., 467

F.3d at 1009. Moreover, where a prison inmate seeks an order enjoining state prison officials, the

court is required to proceed with the utmost care and must recognize the unique nature of the prison

setting. See Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d

432, 438 n.3 (6th Cir. 1984). The party seeking injunctive relief bears a heavy burden of

establishing that the extraordinary and drastic remedy sought is appropriate under the

circumstances. See Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th

Cir. 2002); Stenberg v. Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).



                                                 14
               Under controlling Sixth Circuit authority, Plaintiff’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or substantial

likelihood of success on the merits of his section 1983 action. NAACP v. Mansfield, 866 F.2d 162,

167 (6th Cir. 1989). Plaintiff has not made such a showing. It is not at all clear from Plaintiff’s

pro se complaint or subsequent filings that Plaintiff has a substantial likelihood of success on his

Eighth Amendment claim or Equal Protection claim.             Although the Court makes no final

determination on this issue, it appears at this preliminary stage that Plaintiff has not made a

substantial showing of a violation of any of his constitutional rights.

               Second, the presence of irreparable harm is not evident. A plaintiff’s harm from

the denial of a preliminary injunction is irreparable only if it is not fully compensable by monetary

damages. See Overstreet, 305 F.3d at 578. Since filing this motion, the case has proceeded without

incident. There is no evidence that Defendants have engaged in any of the activities from which

Plaintiff seeks to restrain them. Plaintiff has not set forth specific facts showing an immediate,

concrete and irreparable harm in the absence of an injunction.

               Finally, the interests of identifiable third parties and the public at large weigh

against an injunction. Decisions concerning prison security are vested in prison officials, in the

absence of a constitutional violation. Any interference by the federal courts in the administration

of state prisons is necessarily disruptive. The public welfare therefore militates against the

issuance of extraordinary relief in the prison context, absent a sufficient showing of a violation of

constitutional rights. See Glover, 855 F.2d at 286-87. That showing has not been made here.

Accordingly, Plaintiff’s motion for preliminary relief (ECF No. 5) will be denied.

               Plaintiff’s motion to compel the law librarian at his prison to make copies of his

lawsuit (ECF No. 10) is based on Plaintiff’s assertion that he fears prison officials will destroy any



                                                 15
legal material relating to this lawsuit during cell searches. However, Plaintiff fails to specify the

documents he would like copied, or why they are necessary to this lawsuit. In addition, Plaintiff

fails to explain how having additional copies of documents will prevent them from being destroyed

by prison officials. Because Plaintiff has failed to sufficiently support this motion (ECF No. 10),

it will be denied by the Court.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Wallis and McLean will be dismissed for failure to state a claim,

under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will also

dismiss, for failure to state a claim, Plaintiff’s procedural due process claims against Defendants

Harrison, Plumm, Spiker, and Horton. The following claims remain in this case: Plaintiff’s

excessive force claim against Defendant Harrison, his retaliation claims against Defendants

Harrison, Plumm, Spiker, and Horton, and his equal protection claims against Defendants Harrison

and Plumm.

               Plaintiff’s pending motions (ECF Nos. 2, 5, and 10) will be denied.

               An order consistent with this opinion will be entered.



Dated:     August 26, 2019                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 16
